Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED

SENIOR SECURED CREDIT FACILITY

 

THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED SENIOR SECURED CREDIT
FACILITY (this “Agreement”) is dated as of February 26, 2019, among
TRANSMONTAIGNE OPERATING COMPANY L.P. (the “Borrower”), each of the Lenders (as
defined below) party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for the Lenders (the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, certain banks and other lenders party thereto (the
“Lenders”), and the Agent executed and delivered that certain Third Amended and
Restated Senior Secured Credit Facility dated as of March 13, 2017, as amended
by that certain First Amendment to Third Amended and Restated Senior Secured
Credit Facility dated as of December 14, 2017 (as further amended, restated,
modified, or supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, on November 25, 2018, TransMontaigne Partners L.P. (“Partners”),
TransMontaigne GP L.L.C (“General Partner”), TLP Finance Holdings, LLC (“TLP
Finance”), TLP Acquisition Holdings, LLC (“TLP Holdings”), and, among others,
TLP Merger Sub, LLC signed that certain Agreement and Plan of Merger pursuant to
which TLP Finance agreed to acquire one hundred percent (100%) of the issued and
outstanding common units representing limited partnership interests of Partners
(“Common Units”) that it and its Affiliates do not already own (such
transaction, the “Acquisition”). Immediately upon consummation of the
Acquisition (the “Acquisition Effective Time”), and as a result thereof,
(i) each of Partners’ general partner units issued and outstanding immediately
prior to the Acquisition Effective Time will be converted into (a) one Common
Unit, and (b) in aggregate, a non-economic general partner interest in Partners,
(ii) each of Partners’ incentive distribution rights issued and outstanding
immediately prior to the Acquisition Effective Time will be converted into 100
Common Units, (iii) General Partner shall distribute its Common Units in
Partners to TLP Holdings (the “Transferred GP Units”), and TLP Holdings shall
contribute the Transferred GP Units to TLP Finance, (iv) Partners shall convert
into a Delaware limited liability company pursuant to Section 17-219 of the
Delaware Limited Partnership Act and shall change its name to TransMontaigne
Partners LLC (the “Conversion”), and all Common Units owned by TLP Finance shall
be converted into limited liability company interests, (v) the non-economic
interest in Partners owned by General Partner shall be automatically cancelled
and cease to exist, and General Partner shall be dissolved, and
(vi) TransMontaigne Partners LLC shall be 100% owned by TLP Finance (the
transactions described in the foregoing clauses (i) through (iv), collectively
with the Acquisition, the “Transaction”);

 

WHEREAS, the Borrower has requested that the Agent and the Lenders party hereto
(constituting Required Lenders) modify certain provisions of the Credit
Agreement to account for the consummation and effectiveness of the Transaction;
and

 

WHEREAS, the Agent and the Required Lenders are willing to grant the requested
modifications set forth herein, subject to the terms and conditions set forth
herein.

 

--------------------------------------------------------------------------------



 

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, each of the parties hereto hereby covenant
and agree as follows:

 

1.             Definitions. Unless otherwise specifically defined herein, each
term used herein which is defined in the Credit Agreement shall have the meaning
assigned to such term in the Credit Agreement. Each reference to “hereof,”
“hereunder,” “herein,” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall from and after the Second Amendment Effective Date refer
to the Credit Agreement as amended hereby. “Second Amendment Effective Date”
means the date on which each of the conditions precedent set forth in Section 3
below has been satisfied.

 

2.             Amendments to Credit Agreement. Upon the Second Amendment
Effective Date and pursuant to Section 14.9 of the Credit Agreement:

 

(a)           The following definitions shall be inserted in Section 1.1 of the
Credit Agreement in appropriate alphabetical order:

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan Investor” means any of (a) an “employee benefit plan” (as defined
in ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Parent” means TLP Finance Holdings, LLC, a Delaware limited liability company.

 

“Partners’ Operating Agreement” means that certain Limited Liability Company
Agreement of Partners dated as of the Second Amendment Effective Date, as the
same may be amended, restated, supplemented, or otherwise modified from time to
time to the extent permitted herein.

 

“Partners’ Savings and Retention Plan” means the Amended and Restated TLP
Management Services LLC Savings and Retention Plan, effective on or before the
Second Amendment Effective Date, as amended from time to time and including any
successor or replacement plans.

 

“Replacement Rate” has the meaning given to such term in Section 4.8(b).

 

“Second Amendment Effective Date” means the date on which each of the conditions
precedent set forth in Section 3 of that certain Second Amendment to Third
Amended and Restated Senior Secured Credit Facility dated as of February 26,
2019, by

 

--------------------------------------------------------------------------------



 

and among the Borrower, each of the Lenders party thereto, and the Agent, has
been satisfied.

 

(b)           The below-listed definitions set forth in Section 1.1 of the
Credit Agreement are each hereby amended and restated in their respective
entireties as follows:

 

“ArcLight” means ArcLight Energy Partners Fund VI, L.P., a Delaware limited
partnership.

 

“Change of Control” means the occurrence of any of the following:

 

(a)           (i) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) (other than ArcLight or
any of its direct or indirect wholly-owned Subsidiaries (other than Partners or
any Subsidiary of Partners)) of Capital Stock representing more than fifty
percent (50%) of the aggregate ordinary voting power represented by the issued
and outstanding Capital Stock of Partners; or (ii) at any time when the majority
of the seats (other than vacant seats) on the board of directors (or comparable
governing body) of Partners are occupied by Persons who were neither
(1) nominated by the board of directors (or comparable governing body) of
Partners nor (2) appointed by directors (or comparable Persons) so nominated;

 

(b)           Partners shall cease to Control the Borrower or the Operating GP,
or own at least 75% of the limited partner interests in the Borrower and 75% of
the Capital Stock of Operating GP; or

 

(c)           Operating GP shall cease to own all of the general partner
interests in the Borrower.

 

“Indemnity Agreement” means that certain Indemnification Agreement, dated
December 31, 2007, among TransMontaigne LLC, Partners, TransMontaigne GP L.L.C.,
Operating GP and the Borrower.

 

“London Interbank Offered Rate” means, subject to the implementation of a
Replacement Rate in accordance with Section 4.8(b), with respect to any
Eurodollar Loan for the Interest Period applicable thereto, the rate of interest
per annum determined by Agent (rounded upwards, if necessary, to the nearest
1/100 of 1%) as published by the ICE Benchmark Administration Limited, a United
Kingdom company, or a comparable or successor quoting service approved by the
Agent, as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period (or if
not so reported, then as determined by Agent from another recognized source or
interbank quotation). Notwithstanding the foregoing, (x) in no event shall the
London Interbank Offered Rate (including, without limitation, any Replacement
Rate with respect thereto) be less than 0% and (y) unless otherwise specified in
any amendment to this Agreement entered into in accordance with Section 4.8(b),
in the event that a Replacement Rate with respect to the London Interbank
Offered Rate is

 

--------------------------------------------------------------------------------



 

implemented, then all references herein to the London Interbank Offered Rate
shall be deemed references to such Replacement Rate.

 

“Omnibus Agreement” means that certain Fourth Amended and Restated Omnibus
Agreement among TLP Management Services LLC, Partners, the Operating GP and the
Borrower, dated February 26, 2019, as the same may be further amended, restated,
supplemented, or otherwise modified from time to time to the extent any such
amendment, supplement or modification does not constitute a breach of
Section 9.16.

 

“Partners” means TransMontaigne Partners LLC, a Delaware limited liability
company.

 

“Permitted Line of Business” means, with respect to a given Person, lines of
business engaged in by such Person and its Subsidiaries such that such Person
and its Subsidiaries, taken as a whole, are substantially engaged in business
that constitutes, or is related to, the business of storage, processing,
marketing, terminaling, and/or transportation of natural gas, natural gas
liquids, oil, or products thereof or related thereto.

 

“Permitted Restricted Payment” means (a) so long as no Triggering Event has
occurred, any dividend or distribution by Partners of “Available Cash” to the
members of Partners, as “Available Cash” is defined and calculated in Partners’
Operating Agreement and only to the extent permitted by such operating
agreement, and any corresponding dividend or distribution by the Borrower to
Partners to enable it to make such dividend or distribution, (b) so long as no
Triggering Event has occurred, any repurchase by Partners of its membership
units, in an aggregate amount not to exceed $10,000,000 (whether pursuant to
Partners’ Savings and Retention Plan, Long Term Incentive Plan or otherwise)
from and after the Closing Date, (c) other Restricted Payments made to Partners
that are necessary to enable Partners to pay its expenses incurred in the
ordinary course of business, including payments pursuant to the Omnibus
Agreement, professional expenses, directors fees, transactional expenses
incurred in connection with a Permitted Acquisition, and (d) payments with
respect to Subordinated Indebtedness so long as such payment is expressly
permitted under the terms of the Subordination Agreement with respect to such
Subordinated Indebtedness and no Default or Event of Default exists at the time
of such payment or would result therefrom.

 

(c)           The definition of “Affiliate” in Section 1.1 of the Credit
Agreement is hereby amended by deleting the text “, the General Partner”.

 

(d)           The definition of “General Partner” in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety.

 

(e)           The definition of “Partners’ Partnership Agreement” in Section 1.1
of the Credit Agreement is hereby deleted in its entirety.

 

(f)            The definition of “Permitted Indebtedness” in Section 1.1 of the
Credit Agreement is hereby amended by amending and restating clause (c) thereof
in its entirety as follows:

 

--------------------------------------------------------------------------------



 

“(c)         unsecured Indebtedness owing to Parent and its Subsidiaries (other
than Partners or any Subsidiary of Partners) in the form of loans and advances,
provided that (i) the aggregate amount of such Indebtedness outstanding at any
one time shall not exceed $10,000,000 and (ii) at the time of incurring such
Indebtedness no Default or Event of Default exists or would arise therefrom;”

 

(g)           The definition of “Permitted Investments” in Section 1.1 of the
Credit Agreement is hereby amended by amending and restating clause (e) thereof
in its entirety as follows:

 

“(e)         Investments in (i) the Credit Parties; (ii) newly created direct or
indirect Domestic Subsidiaries (other than Unrestricted Subsidiaries) of
Partners, and newly created direct or indirect Foreign Subsidiaries of Partners,
provided that (A) the applicable requirements of Section 7.15 are satisfied
(such that, as to any Domestic Subsidiary, such Domestic Subsidiary becomes a
Credit Party), and (B) the aggregate amount of Investments in Foreign
Subsidiaries made after the Closing Date shall not exceed $5,000,000 at any
time; and (iii) Parent and its Subsidiaries (other than Partners or any
Subsidiary of Partners) in the form of loans and advances, provided that (A) the
aggregate amount of such Investments outstanding at any one time shall not
exceed $10,000,000 and (B) at the time of making any such Investment no Default
or Event of Default exists or would arise therefrom;”

 

(h)           A new Section 1.3 is hereby inserted into the Credit Agreement as
follows:

 

“1.3 Interest Rates; LIBOR Notification. The interest rate on Eurodollar Loans
is determined by reference to the London Interbank Offered Rate. The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market. In July 2017, the U.K. Financial Conduct Authority announced that, after
the end of 2021, it would no longer persuade or compel contributing banks to
make rate submissions to the ICE Benchmark Administrator (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate. As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurodollar Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 4.8(b) of this
Agreement, such Section 4.8(b) provides a mechanism for determining an
alternative rate of interest. The Agent will notify the Borrower, pursuant to
Section 4.8, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based. However, the Agent does not warrant
or accept any responsibility for, and shall not have any liability with respect
to, the

 

--------------------------------------------------------------------------------



 

administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “London Interbank Offered Rate”
or with respect to any alternative or successor rate thereto, or replacement
rate thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 4.8(b), will be
similar to, or produce the same value or economic equivalence of, the London
Interbank Offered Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.”

 

(i)            A new Section 1.4 is hereby inserted into the Credit Agreement as
follows:

 

“1.4        Treatment of LLC Division. Any restriction, condition or prohibition
applicable to a merger, consolidation, amalgamation, assignment, sale or
transfer, or similar term set forth in the Credit Documents shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability companies, including any “Division” or
other process or action permitted under Section 18-217 of Title 6 of the
Delaware Code, as if it were a merger, consolidation, amalgamation, assignment,
sale or transfer, or similar term, as applicable. Any reference in any Credit
Document to a merger, consolidation, amalgamation, assignment, sale, disposition
or transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company, or an allocation of assets to a series of a limited
liability companies (or the unwinding of such a division or allocation), as if
it were a merger, consolidation, amalgamation, assignment, sale or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person under the Credit
Documents (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).”

 

(j)            Section 4.8 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“4.8        Inability To Determine Interest Rate.

 

(a)           If prior to the first day of any Interest Period, (i) the Agent
shall have determined (which determination shall be conclusive and binding upon
the Borrower absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period, (ii) the
Agent has received notice from the Required Lenders that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their
Eurodollar Loans during such Interest Period, or (iii) the Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that Dollar deposits in the principal amounts of the Eurodollar Loans
to which such Interest Period is to be applicable are not generally available in
the London interbank market, the Agent

 

--------------------------------------------------------------------------------



 

shall give e-mail or telephonic notice thereof to the Borrower and the Lenders
as soon as practicable thereafter, and will also give prompt written notice to
the Borrower when such conditions no longer exist. If such notice is given
(x) any Eurodollar Loans requested to be made on the first day of such Interest
Period shall be made as Base Rate Loans, (y) any Loans that were to have been
converted on the first day of such Interest Period to or continued as Eurodollar
Loans shall be converted to or continued as Base Rate Loans and (z) each
outstanding Eurodollar Loan shall be converted, on the last day of the
then-current Interest Period thereof, to Base Rate Loans. Until such notice has
been withdrawn by the Agent, no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Base Rate
Loans to Eurodollar Loans.

 

(b)           Notwithstanding anything to the contrary in Section 4.8(a) above,
if the Agent has made the determination (such determination to be conclusive
absent manifest error) that (i) the circumstances described in
Section 4.8(a)(i) or (a)(iii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Agent has made a public statement identifying a specific date after
which any applicable interest rate specified herein shall no longer be used for
determining interest rates for loans in the U.S. syndicated loan market, then
the Agent and the Borrower may, to the extent practicable (as determined by the
Agent to be generally in accordance with similar situations in other
transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Credit Documents unless and until (A) an event described in
Section 4.8(a)(i), (a)(iii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to
the Replacement Rate or (B) the Required Lenders (directly, or through the
Agent) notify the Borrower that the Replacement Rate does not adequately and
fairly reflect the cost to the Lenders of funding the Loans bearing interest at
the Replacement Rate. In connection with the establishment and application of
the Replacement Rate, this Agreement and the other Credit Documents shall be
amended solely with the consent of the Agent and the Borrower, as may be
necessary or appropriate, in the opinion of the Agent, to effect the provisions
of this Section 4.8(b). Notwithstanding anything to the contrary in this
Agreement or the other Credit Documents (including, without limitation,
Section 14.9), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Agent shall not
have received, within five (5) Business Days of the delivery of such amendment
to the Lenders, written notices from such Lenders that in the aggregate
constitute Required Lenders, with each such notice stating that such Lender
objects to such amendment. To the extent the Replacement Rate is approved by the
Agent and the Borrower in

 

--------------------------------------------------------------------------------



 

connection with this clause (b), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the Agent, such
Replacement Rate shall be applied as otherwise reasonably determined by the
Agent (it being understood that any such modification by the Agent shall not
require the consent of, or consultation with, any of the Lenders).

 

(k)           A new Section 6.34 is hereby inserted into the Credit Agreement as
follows:

 

“6.34      Beneficial Ownership. As of the Second Amendment Effective Date, the
information included in the Beneficial Ownership Certification is true and
correct.”

 

(l)            Section 7.1 of the Credit Agreement is hereby amended as follows:

 

(i) amending and restating subclause (e) thereof in its entirety as follows:

 

“(e)         as soon as practicable but, in any event, within ten (10) Business
Days after the issuance thereof, to the extent not electronically filed and
publicly available, copies of all regular and periodic reports which Partners
may be required to file with the Securities and Exchange Commission or any
similar or corresponding governmental commission, department or agency
substituted therefor, or any similar or corresponding Governmental Authority;”

 

(ii) amending and restating subclause (h) thereof in its entirety as follows:

 

“(h)         with reasonable promptness, such other data, information or
documentation as the Agent may reasonably request.”

 

(m)          A new Section 7.23 is hereby inserted into the Credit Agreement as
follows:

 

“7.23      Beneficial Ownership. Each Credit Party agrees that if it learns of
any change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified
therein, it will promptly, but in any event within forty-five (45) days, notify
the Agent thereof.”

 

(n)           Section 9.3 of the Credit Agreement is hereby amended by replacing
the words “the Board of Directors of the General Partner” in clauses (e),
(g) and (h) thereof with “the board of directors (or comparable governing body)
of Partners”.

 

(o)           Section 9.8 of the Credit Agreement is hereby amended by
(i) inserting the text “,” immediately following the text “fees to” in the third
line thereof, and (ii) replacing the words “the Board of Directors of the
General Partner” in clause (h) thereof with “the board of directors (or
comparable governing body) of Partners”.

 

--------------------------------------------------------------------------------



 

(p)           Section 9.13 of the Credit Agreement is hereby amended by
(i) replacing the words “the Board of Directors of the General Partner” in
clause (a) thereof with “the board of directors (or comparable governing body)
of Partners”, (ii) replacing the parenthetical “(2)” in the ninth line thereof
with “(b)”, and (iii) replacing the parenthetical “(3)” in the eleventh line
thereof with “(c)”.

 

(q)           A new Section 11.5 is hereby inserted into the Credit Agreement as
follows:

 

“11.5      Equity Cure. Notwithstanding anything to the contrary contained in
Section 11.1, for purposes of determining whether an Event of Default has
occurred under any financial covenant set forth in Article VIII, any cash equity
contribution (in the form of common equity or other equity having terms
reasonably acceptable to the Agent) made to Partners (and immediately
contributed to the Borrower as cash common equity) on or prior to the date that
is 10 Business Days after the date on which financial statements are required to
be delivered for such fiscal quarter (the “Cure Expiration Date”) will, at the
request of the Borrower, be included in the calculation of Consolidated EBITDA
solely for the purposes of determining compliance with the financial covenants
set forth in Article VIII at the end of such fiscal quarter and any subsequent
period that includes such fiscal quarter (any such equity contribution, a
“Specified Equity Contribution”); provided that (a) the Borrower shall not be
permitted to so request that a Specified Equity Contribution be included in the
calculation of Consolidated EBITDA with respect to any fiscal quarter unless,
after giving effect to such requested Specified Equity Contribution, (i) in any
four consecutive fiscal quarters, there shall be at least two fiscal quarters in
respect of which no Specified Equity Contribution is made and (ii) no more than
four Specified Equity Contributions will be made in the aggregate over the life
of this Agreement, (b) the amount of any Specified Equity Contribution will be
no greater than the amount required to cause the Borrower to be in compliance
with the financial covenants set forth in Article VIII for the relevant fiscal
quarter, and (c) all Specified Equity Contributions will be disregarded for all
other purposes under the Credit Documents (including calculating Consolidated
EBITDA for purposes of determining basket levels, Applicable Percentage and
other items governed by reference to Consolidated EBITDA). To the extent that
the proceeds of the Specified Equity Contribution are used to repay
Indebtedness, such Indebtedness shall not be deemed to have been repaid for
purposes of calculating any financial covenant set forth in Article VIII for the
fiscal quarter in respect of which such Specified Equity Contribution is made
and the next three fiscal quarters thereafter. If the Borrower has notified the
Agent that it intends to exercise the cure right contemplated by this
Section 11.5, and the cure right is otherwise available to the Borrower in
accordance with the provisions of this Section 11.5, then until the earlier of
(i) the date on which such cure right is exercised and (ii) passage of the Cure
Expiration Date without the requisite Specified Equity Contribution having been
made in compliance with this Section, neither the Agent nor any Lender shall
exercise the right to accelerate the Loans or terminate the Commitments and none
of the Agent, any Lender or any Secured Party shall exercise any right to

 

--------------------------------------------------------------------------------



 

foreclose on or take possession of the Collateral on the basis of an Event of
Default having occurred and continuing under Article VIII.”

 

(r)            Section 14.9 of the Credit Agreement is hereby amended by
amending and restating the first sentence of the proviso immediately following
clause (i) thereof in its entirety as follows:

 

“provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Credit
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Loan Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Loan Lender under this
Credit Agreement; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Agent in addition to the Lenders required above, affect the
rights or duties of the Agent under this Credit Agreement or any other Credit
Document; (iv) the Engagement Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (v) the
consent of the Borrower shall not be required for any amendment, modification or
waiver of the provisions of Article XIII (other than the provisions of
Section 13.9), (vi) the Agent and the Borrower shall be permitted to amend any
provision of the Credit Documents (and such amendment shall become effective
without any further action or consent of any other party to any Credit Document)
if the Agent and the Borrower shall have jointly identified an obvious error or
any error or omission of a technical or immaterial nature in any such provision,
and (vii) the Agent and the Borrower may, without the consent of any Lender,
enter into amendments or modifications to this Agreement or any of the other
Credit Documents or enter into additional Credit Documents as the Agent
reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 4.8(b) in accordance with the terms of
Section 4.8(b).”

 

(s)            Section 14.24 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“14.24 USA Patriot Act; Anti-Money Laundering Laws; Beneficial Ownership
Regulation. The Agent and each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act or any other Anti-Corruption Laws or
Anti-Money Laundering Laws or the Beneficial Ownership Regulation, each of them
is required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the USA Patriot Act or such Anti-Money Laundering Laws or such
Beneficial Ownership Regulation.”

 

(t)            A new Section 14.26 is hereby inserted into the Credit Agreement
as follows:

 

--------------------------------------------------------------------------------



 

“14.26 Certain ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Agent, the Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans Investors in connection with the Loans, the Letters of Credit or the
Commitments;

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement; or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Agent, in its sole discretion, and such Lender.

 

(b)           In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)

 

--------------------------------------------------------------------------------



 

covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent,
the Lead Arrangers and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Credit Party, that
none of the Agent, the Lead Arrangers nor any of their respective Affiliates is
a fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Agent under this
Agreement, any Credit Document or any documents related hereto or thereto).”

 

3.             Conditions Precedent. This Agreement shall become effective only
upon satisfaction of each of the following conditions precedent:

 

(a)           The Agent shall have received each of the following, each in form
and substance reasonably satisfactory to the Agent:

 

(i)                                     counterparts of this Agreement duly
executed by the Borrower, the Required Lenders, and the Agent;

 

(ii)                                  counterparts of the Consent and
Reaffirmation of the Guarantors attached hereto duly executed by each of the
Guarantors;

 

(iii)                               a duly executed loan certificate for
TransMontaigne Partners LLC, dated as of the Second Amendment Effective Date,
including a certificate of incumbency with respect to two or more authorized
signatories of such Person, together with the following items: (A) a true,
correct and complete copy of the Certificate of Formation of such Person and
Partners’ Operating Agreement as in effect on the Second Amendment Effective
Date, (B) a good standing certificate for such Person certified as of a recent
date by the appropriate Governmental Authorities of the state or other
jurisdiction of incorporation or organization and (C) a true, complete and
correct copy of the resolutions of the board of directors, managers or similar
governing body of such Person authorizing such Person to execute, deliver and
perform this Agreement;

 

(iv)                              a duly executed certificate or certificates of
TransMontaigne Partners LLC stating that (i) all governmental, shareholder and
third party consents and approvals, if any, necessary in connection with respect
to this Agreement and the transactions contemplated hereby have been obtained,
(ii) no action, suit, investigation or proceeding is pending or threatened in
any court or before any arbitrator or governmental instrumentality that purports
to affect any Credit Party or any transaction contemplated hereby, if such
action, suit, investigation or proceeding could reasonably be expected to have a
Material Adverse Effect, and (iii) on the Second Amendment Effective Date,
(A) no Default or Event of Default exists or will exist immediately after giving
effect to the transactions contemplated hereby, (B) all representations and
warranties contained herein and in the other Credit Documents are true and
correct in all material respects, (C) all

 

--------------------------------------------------------------------------------



 

documents and certificates delivered pursuant to this Section 3 are true and
correct and in full force and effect as of the Second Amendment Effective Date,
and (D) each of the conditions set forth in this Section 3 has been satisfied;

 

(v)                                 a debtor information amendment to the UCC
financing statement filed against Partners in favor of the Agent and other
filings for each appropriate jurisdiction as is necessary, in the Agent’s
reasonable discretion, to maintain perfection of the Agent’s security interest
in the Collateral; and

 

(vi)                              legal opinions of counsel to the Credit
Parties addressed to each Lender and the Agent and dated as of the Second
Amendment Effective Date in form and substance reasonably satisfactory to the
Agent.

 

(b)           the Borrower shall have paid to the Agent all fees and expenses
due and payable under the Credit Agreement (including the fees of counsel to the
extent invoiced at least one Business Day prior to the Second Amendment
Effective Date) and in connection with this Agreement.

 

(c)           the Agent and the Lenders shall have received, at least three
Business Days prior to the Second Amendment Effective Date (i) all documentation
and other information required by regulatory authorities under applicable “know
your customer” and Anti-Money Laundering Laws, including, without limitation,
the USA Patriot Act, and (ii) to the extent any Credit Party qualifies as a
“legal entity customer” under 31 C.F.R. § 1010.230, a customary certification
regarding beneficial ownership in relation to such Credit Party, in each case to
the extent requested at least five Business Days prior to the Second Amendment
Effective Date.

 

(d)           delivery of such documents, instruments, agreements, certificates,
and information as the Agent shall have reasonably requested.

 

4.             Limitation; Effect of Agreement. No provision of the Credit
Agreement or any other Credit Document is amended or waived in any way other
than as provided herein. Except as set forth expressly hereinabove, all terms of
the Credit Agreement and the other Credit Documents shall be and remain in full
force and effect, and shall constitute the legal, valid, binding, and
enforceable obligations of the Borrower and the other Credit Parties party
thereto.

 

5.             No Novation or Mutual Departure. The Borrower expressly
acknowledges and agrees that (i) there has not been, and this Agreement does not
constitute or establish, a novation with respect to the Credit Agreement or any
of the Credit Documents, or a mutual departure from the strict terms,
provisions, and conditions thereof other than with respect to the amendments in
Section 2 above, and (ii) nothing in this Agreement shall affect or limit the
Agent’s or any Lender’s right to demand payment of liabilities owing from the
Borrower or any other Credit Party to the Agent and the Lenders under, or to
demand strict performance of the terms, provisions and conditions of, the Credit
Agreement and the other Credit Documents, to exercise any and all rights, powers
and remedies under the Credit Agreement or the other Credit

 

--------------------------------------------------------------------------------



 

Documents or at law or in equity, or to do any and all of the foregoing,
immediately at any time after the occurrence of a Default or an Event of Default
under the Credit Agreement or the other Credit Documents.

 

6.             Ratification and Restatement. The Borrower hereby (i) restates,
ratifies, and reaffirms each and every term, covenant, and condition set forth
in the Credit Agreement and the other Credit Documents to which it is a party,
as of the date hereof and the Second Amendment Effective Date, in each case,
after giving effect hereto and (ii) restates and renews each and every
representation and warranty heretofore made by it in the Credit Agreement and
the other Credit Documents as fully as if made on the date hereof and the Second
Amendment Effective Date and with specific reference to this Agreement and any
other Credit Documents executed or delivered in connection herewith (except with
respect to representations and warranties made as of an expressed date, in which
case such representations and warranties shall be true and correct as of such
date). This Agreement constitutes a Credit Document.

 

7.             No Default. To induce the Agent and the Lenders to enter into
this Agreement and to continue to make advances pursuant to the Credit Agreement
(subject to the terms and conditions hereof), the Borrower hereby acknowledges
and agrees that, as of the date hereof and the Second Amendment Effective Date,
and, in each case, after giving effect to the terms hereof, there exists (i) no
Default or Event of Default and (ii) no right of offset, defense, counterclaim,
claim, or objection in favor of the Borrower arising out of or with respect to
any of the Loans or other obligations of the Borrower owed to the Lenders under
the Credit Agreement or any Credit Document.

 

8.             Release. In consideration of the amendments contained herein, the
Borrower hereby waives and releases each of the Lenders, the Agent and the
Issuing Bank from any and all claims and defenses, known or unknown as of the
date hereof and as of the Second Amendment Effective Date, with respect to the
Credit Agreement and the other Credit Documents and the transactions
contemplated thereby.

 

9.             Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts and
transmitted by facsimile to the other parties, each of which when so executed
and delivered by facsimile shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
This Agreement may be executed by each party on separate copies, which copies,
when combined so as to include the signatures of all parties, shall constitute a
single counterpart of this Agreement.

 

10.          Fax or Other Transmission. Delivery by one or more parties hereto
of an executed counterpart of this Agreement via e-mail, facsimile, telecopy, or
other electronic method of transmission pursuant to which the signature of such
party can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of this Agreement.

 

--------------------------------------------------------------------------------



 

11.          Section References. Section titles and references used in this
Agreement shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto evidenced hereby.

 

12.          Recitals Incorporated Herein. The preamble and the recitals to this
Agreement are hereby incorporated herein by this reference.

 

13.          Further Assurances. The Borrower agrees to take such further
actions as the Agent shall reasonably request in connection herewith to evidence
the agreements herein contained.

 

14.          Severability. Any provision of this Agreement which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

15.          Governing Law; Jury Trial; Submission to Jurisdiction. This
Agreement shall be governed by and construed and interpreted in accordance with
the laws of the State of New York. Sections 14.2 and 14.3 of the Credit
Agreement shall apply as if set forth in full herein modified mutatis mutandis.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by its duly authorized officer as of the day and year first above
written.

 

 

BORROWER:

 

 

 

TRANSMONTAIGNE OPERATING COMPANY L.P.

 

 

 

By:

TransMontaigne Operating GP L.L.C., its sole
general partner

 

 

 

 

 

 

 

 

By:

/s/ Robert T. Fuller

 

 

Name:

Robert T. Fuller

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

[TMP - Second Amendment to Third Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------



 

AGENT AND LENDERS:

WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Agent and as a Lender

 

 

 

 

 

By:

/s/ Jacob L. Osterman

 

Name:

Jacob L. Osterman

 

Title:

Director

 

[TMP - Second Amendment to Third Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THIRD AMENDED AND RESTATED SENIOR
SECURED CREDIT FACILITY, DATED AS OF THE DATE HEREOF, AMONG TRANSMONTAIGNE
OPERATING COMPANY L.P., EACH LENDER PARTY HERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

Name of Institution: Royal Bank of Canada,

 

as a Lender

 

 

 

 

By:

/s/ Emilee Scott

 

 

Name:

Emilee Scott

 

 

Title:

Authorized Signatory

 

[TMP - Second Amendment to Third Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THIRD AMENDED AND RESTATED SENIOR
SECURED CREDIT FACILITY, DATED AS OF THE DATE HEREOF, AMONG TRANSMONTAIGNE
OPERATING COMPANY L.P., EACH LENDER PARTY HERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

Name of Institution: CADENCE BANK, N.A.

 

as a Lender

 

 

 

 

By:

/s/ David Anderson

 

 

Name:

David Anderson

 

 

Title:

Senior Vice President

 

[TMP - Second Amendment to Third Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THIRD AMENDED AND RESTATED SENIOR
SECURED CREDIT FACILITY, DATED AS OF THE DATE HEREOF, AMONG TRANSMONTAIGNE
OPERATING COMPANY L.P., EACH LENDER PARTY HERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

Name of Institution: The Huntington National Bank,

 

as a Lender

 

 

 

 

By:

/s/ Christopher Renyi

 

 

Name:

Christopher Renyi

 

 

Title:

Senior Vice President

 

[TMP - Second Amendment to Third Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------



 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Anna C. Ferreira

 

Name:

Anna C. Ferreira

 

Title:

Vice-President

 

[TMP - Second Amendment to Third Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THIRD AMENDED AND RESTATED SENIOR
SECURED CREDIT FACILITY, DATED AS OF THE DATE HEREOF, AMONG TRANSMONTAIGNE
OPERATING COMPANY L.P., EACH LENDER PARTY HERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

Name of Institution: COMERICA BANK,

 

as a Lender

 

 

 

 

By:

/s/ Cassandra M. Lucas

 

 

Name:

Cassandra M. Lucas

 

 

Title:

Portfolio Manager

 

 

 

 

 

 

[If second signature block is necessary]

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[TMP - Second Amendment to Third Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THIRD AMENDED AND RESTATED SENIOR
SECURED CREDIT FACILITY, DATED AS OF THE DATE HEREOF, AMONG TRANSMONTAIGNE
OPERATING COMPANY L.P., EACH LENDER PARTY HERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

BMO Harris Bank N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Matthew Davis

 

 

Name:

Matthew Davis

 

 

Title:

Director

 

[TMP - Second Amendment to Third Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------



 

 

CITIZENS BANK, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Scott Donaldson

 

Name:

Scott Donaldson

 

Title:

Senior Vice President

 

[TMP - Second Amendment to Third Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THIRD AMENDED AND RESTATED SENIOR
SECURED CREDIT FACILITY, DATED AS OF THE DATE HEREOF, AMONG TRANSMONTAIGNE
OPERATING COMPANY L.P., EACH LENDER PARTY HERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: Citibank, N.A.

 

 

 

as a Lender

 

 

 

By:

/s/ Thomas Benavides

 

Name:

Thomas Benavides

 

Title:

Director

 

[TMP - Second Amendment to Third Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THIRD AMENDED AND RESTATED SENIOR
SECURED CREDIT FACILITY, DATED AS OF THE DATE HEREOF, AMONG TRANSMONTAIGNE
OPERATING COMPANY L.P., EACH LENDER PARTY HERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: Compass Bank, NA,

 

as a Lender

 

 

 

By:

/s/ Mark H. Wolf

 

Name:

Mark H. Wolf

 

Title:

Senior Vice President

 

[TMP - Second Amendment to Third Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THIRD AMENDED AND RESTATED SENIOR
SECURED CREDIT FACILITY, DATED AS OF THE DATE HEREOF, AMONG TRANSMONTAIGNE
OPERATING COMPANY L.P., EACH LENDER PARTY HERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

 

 

CIT BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Stewart McLeod

 

Name:

Stewart McLeod

 

Title:

Director

 

 

 

 

 

[If second signature block is necessary]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[TMP - Second Amendment to Third Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THIRD AMENDED AND RESTATED SENIOR
SECURED CREDIT FACILITY, DATED AS OF THE DATE HEREOF, AMONG TRANSMONTAIGNE
OPERATING COMPANY L.P., EACH LENDER PARTY HERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

Name of Institution:  PNC Bank, National Association,

 

as a Lender

 

 

 

 

By:

/s/ Stephen A. Monto

 

Name:

Stephen Monto

 

Title:

SVP

 

[TMP - Second Amendment to Third Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------



 

 

MUFG UNION BANK, N.A,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kevin Sparks

 

 

Name:

Kevin Sparks

 

 

Title:

Director

 

[TMP - Second Amendment to Third Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------



 

 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THIRD AMENDED AND RESTATED SENIOR
SECURED CREDIT FACILITY, DATED AS OF THE DATE HEREOF, AMONG TRANSMONTAIGNE
OPERATING COMPANY L.P., EACH LENDER PARTY HERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Nupur Kumar

 

 

 

Name:

Nupur Kumar

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher Zybrick

 

 

 

 

Name: Christopher Zybrick

 

 

 

 

Title: Authorized Signatory

 

[TMP - Second Amendment to Third Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------



 

 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THIRD AMENDED AND RESTATED SENIOR
SECURED CREDIT FACILITY, DATED AS OF THE DATE HEREOF, AMONG TRANSMONTAIGNE
OPERATING COMPANY L.P., EACH LENDER PARTY HERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: U.S. Bank National Association

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ John C. Lozano

 

 

 

Name:

John C. Lozano

 

 

 

Title:

Senior Vice President

 

[TMP - Second Amendment to Third Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------



 

 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THIRD AMENDED AND RESTATED SENIOR
SECURED CREDIT FACILITY, DATED AS OF THE DATE HEREOF, AMONG TRANSMONTAIGNE
OPERATING COMPANY L.P., EACH LENDER PARTY HERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: Bank of America, N.A.,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Kimberley Cole

 

 

 

Name:

Kimberley Cole

 

 

 

Title:

Associate

 

[TMP - Second Amendment to Third Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------



 

 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THIRD AMENDED AND RESTATED SENIOR
SECURED CREDIT FACILITY, DATED AS OF THE DATE HEREOF, AMONG TRANSMONTAIGNE
OPERATING COMPANY L.P., EACH LENDER PARTY HERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

Name of Institution: Zions Bancorporation, N.A. dba Amegy Bank,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Ronnie Causey

 

 

 

Name:

Ronnie Causey

 

 

 

Title:

SVP

 

[TMP - Second Amendment to Third Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------



 

 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THIRD AMENDED AND RESTATED SENIOR
SECURED CREDIT FACILITY, DATED AS OF THE DATE HEREOF, AMONG TRANSMONTAIGNE
OPERATING COMPANY L.P., EACH LENDER PARTY HERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

Name of Institution: BNP Paribas

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Joseph Onischuk

 

 

 

Name:

Joseph Onischuk

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

[If second signature block is necessary]

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nicolas Anberree

 

 

 

 

Name: Nicolas Anberree

 

 

 

 

Title: Vice President

 

[TMP - Second Amendment to Third Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------



 

CONSENT AND REAFFIRMATION

 

February 26, 2019

 

Each of the undersigned (i) acknowledges receipt of the foregoing Second
Amendment to Third Amended and Restated Senior Secured Credit Facility (the
“Agreement”), (ii) consents to the execution and delivery of the Agreement by
the parties thereto, and (iii) reaffirms all of its obligations and covenants
under that certain Second Amended and Restated Full Recourse Guaranty Agreement,
dated as of March 13, 2017 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Guaranty Agreement”), executed by it, or later
joined by it, and agrees that none of such obligations and covenants shall be
limited by the execution and delivery of the Agreement.

 

Each of the undersigned confirms and reaffirms, as of the date hereof, (a) its
guarantee of the Obligations (including, without limitation, the increase in
Revolving Credit Commitments) under the Guaranty Agreement, and (b) its grant of
Liens on the Collateral to secure the Obligations (including, without
limitation, the Obligations with respect to the increase in Revolving Credit
Commitments) pursuant to the Security Documents.

 

As of the date hereof, each of the undersigned hereby represents and warrants
that the representations and warranties of such Credit Party set forth in the
Guaranty Agreement and the Security Agreement to which such Credit Party is a
party, are true and correct in all material respects.

 

This Consent and Reaffirmation may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
Capitalized terms used in this Consent and Reaffirmation without definition
shall have the respective meanings ascribed thereto in the Agreement.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------



 

 

TRANSMONTAIGNE PARTNERS LLC, a

 

Delaware limited liability company

 

 

 

By:

/s/ Robert T. Fuller

 

Name: Robert T. Fuller

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

TRANSMONTAIGNE OPERATING COMPANY

 

L.P., a Delaware limited partnership

 

 

 

By: TransMontaigne Operating GP L.L.C., its

 

sole general partner

 

 

 

By:

/s/ Robert T. Fuller

 

Name: Robert T. Fuller

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

TRANSMONTAIGNE OPERATING GP L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

/s/ Robert T. Fuller

 

Name: Robert T. Fuller

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

TRANSMONTAIGNE TERMINALS L.L.C., a

 

Delaware limited liability company

 

 

 

 

 

By:

/s/ Robert T. Fuller

 

Name: Robert T. Fuller

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

RAZORBACK L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

/s/ Robert T. Fuller

 

Name: Robert T. Fuller

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

[Signature Page to Consent and Reaffirmation — Second Amendment]

 

--------------------------------------------------------------------------------



 

 

TPME L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

/s/ Robert T. Fuller

 

Name: Robert T. Fuller

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

TPSI TERMINALS L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

/s/ Robert T. Fuller

 

Name: Robert T. Fuller

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

TLP FINANCE CORP.,

 

a Delaware corporation

 

 

 

By:

/s/ Robert T. Fuller

 

Name: Robert T. Fuller

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

TLP OPERATING FINANCE CORP.,

 

a Delaware corporation

 

 

 

By:

/s/ Robert T. Fuller

 

Name: Robert T. Fuller

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

[Signature Page to Consent and Reaffirmation — Second Amendment]

 

--------------------------------------------------------------------------------